In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-21-00081-CV
      ___________________________

            IN RE J.V., Relator




             Original Proceeding
360th District Court of Tarrant County, Texas
       Trial Court No. 360-541112-13


Before Womack, J.; Sudderth, C.J.; and Kerr, J.
     Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and request

for temporary emergency relief and is of the opinion that relief should be denied.

Accordingly, relator’s petition for writ of mandamus and request for temporary

emergency relief are denied.

                                                  Per Curiam

Delivered: April 1, 2021




                                        2